Citation Nr: 0216965	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  96-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from February 1978 to June 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1995 by 
the Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
denied the benefit sought on appeal.

In the veteran's substantive appeal, dated in April 1996, he 
withdrew the issue of entitlement to an increased rating for 
migraine headaches from appellate consideration.  In June 
1998 the RO denied service connection for a psychiatric 
disorder on a secondary basis.  Following receipt of a 
notice of disagreement, the veteran was furnished a 
statement of the case in July 2001.  He did not perfect an 
appeal.  Accordingly, these issues are not before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for migraine headaches, 
evaluated as 50 percent disabling.

2.  The veteran has occupational experience as a diver, 
construction worker, bartender, and mail carrier and last 
worked laboratory assistant in March 1993.  He is currently 
matriculating in a Masters Degree Program.

3.  The veteran's service connected migraine headaches are 
not so debilitating as to prevent the veteran from obtaining 
and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case and supplemental statement of the case.  In the July 
2002 letter to the veteran accompanying the supplemental 
statement of the case, the RO notified the veteran of VCAA, 
and of VA's duty to assist the veteran by obtaining evidence 
from various sources and to obtain a medical opinion if an 
examination or opinion is necessary.  The RO also notified 
the veteran of his responsibility to help the RO obtain all 
evidence necessary to support the claim by informing the RO 
of relevant medical records not already obtained.  The 
record shows that all pertinent evidence has been obtained.  
The Board finds that the VA has satisfied provisions of the 
VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002)

In his August 1994 application, the veteran stated that he 
last worked full time in March 1993, when his occupation was 
laboratory assistant.  He had also been employed as a diver, 
construction worker, bartender, and mail carrier.  In that 
application, he indicated that he had attended four years of 
high school.

Review of the record reveals that the veteran has not 
required recent hospitalization or frequent treatment in 
recent years for his service-connected migraine headaches.  
VA and private medical records show periodic treatment for 
headaches during the 1990's including for refill of 
medication for migraine headache symptoms.  

The report of a VA social industrial survey in July 2000 
shows that the veteran had completed some college before his 
military service.  After service he worked on an off until 
he enrolled again at college.  After interviewing the 
veteran and neighbors, the report noted that no abnormal 
behavior was reported by all persons interviewed.

During a June 2002 VA examination for neurological 
disorders, the veteran stated that he was having flare-ups 
of his migraines four to five times a month, with a duration 
of up to three days per attack.  His migraines usually came 
with photophobia, sonophobia, kinesophobia as well as nausea 
and vomiting.  Light and sound and any kind of activities 
were aggravating factors for his headaches.  He was 
currently taking Fiorinal as an abortive medication, but no 
preventative medications.  He stated that his headache was a 
9 or 10 on a pain scale of 10, and that he could not perform 
any activities of daily living because he needed to rest and 
sleep.  The veteran was currently working on a masters 
degree and was able to finish his semester without 
significant problems.  He had not been hospitalized for 
migraine headaches in the past 10 years.  He had been in a 
work/study program at his university funded by the VA 
medical center and he reported that he was unable to finish 
his hours for that program for the semester.  

On examination findings noted included no pertinent 
abnormalities.  The diagnosis was migraine headaches.  The 
examiner concluded with an opinion that although the veteran 
stated that his migraines were totally incapacitating, that 
they were not severe enough to cause any significant 
impairment in his primary role which was studying for his 
master degree.  In this regard the examiner noted that the 
veteran was not looking for treatment for headaches 
prevention.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.341(a), 4.19.  

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

The veteran is service connected only for migraine 
headaches, currently evaluated as 50 percent disabling.  In 
light of the foregoing, the veteran fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), because he does 
not have one disability ratable at 60 percent or more, nor 
does he have one disability rated at 40 percent or more, 
with sufficient additional disability to bring the total to 
70 percent or more.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration. Bowling v. Principi , 15 Vet.App. 1 (2001).  

The Board notes that the statement of the case reflects that 
the RO determined that this case did not warrant referral to 
the Director for Compensation and Pension Service per 
38 C.F.R. § 4.16(b).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).

In this regard, the evidence reflects that the veteran does 
experience significant symptoms resulting from his migraine 
headaches.  However, the 50 percent rating currently in 
effect for the migraine headaches contemplates severe 
economic inadaptability.  38 C.F.R. Part 4, Diagnostic Code 
8100.  

During the recent VA examination the veteran indicated that 
the migraines were totally incapacitating.  However, he also 
stated that he was matriculating for his Masters Degree and 
that he was able to finish the semester without significant 
problems.  Additionally, the examiner stated the migraines 
were not severe enough to cause any significant impairment 
in his primary role, which was studying for his master 
degree.  

On review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. §§  3.321(b)(1), 4.16; Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  Accordingly, the Board 
concludes that the service-connected migraine headaches are 
not so debilitating as to prevent the veteran from obtaining 
and maintaining substantially gainful employment consistent 
with his work history and education.   


ORDER

Entitlement total disability rating based on individual 
unemployability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

